DETAILED ACTION
The applicant’s amendments filed on March 4, 2022 has been acknowledged. Claims 3, 9, 15 and 18, have been canceled. Claims 1, 2, 4-8, 10-14, 16 and 17, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 10-14 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to preparing estimates for repairing vehicles, which is a method of organizing human activity. 
Under Step 1, claims 1, 2 and 4-6 recite a method or process, claims 7, 8 and 10-12, recite a medium or manufacture and claims 13, 14 and 16-17 recite an apparatus or machine. As such each of the claims falls within one of the statutory categories. 
Under Step 2(a) – Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. 
In the instant case the limitations require receiving vehicle damage data comprising images, videos and vehicle diagnostic data and using that data to identify one or more defects. Those defects are used to determine which parts and labor is necessary for performing the repairs. While this doesn’t describe multiple users or interactions between the users, the process itself amounts to interactions between a user and the machine, as described above the activity itself of determining an appraisal which falls within methods of organizing human activity.
Further the specific manner of making this identification is not claimed and as such recites a general or generic action of identifying damage. While the limitation additionally states that it is based on the received vehicle damage data by analyzing the received images, there is no clarification as to how this analysis is performed. It still allows a person to review the images and videos using the computing apparatus to collect and display the data. As such the limitation amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). The claims go on to recite determining when the defects are existing defects but again it merely recites a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). The claims also recited determine one or more repair parts data and labor data for the identified defects and this is based on historical repair parts data and historical labor data, but again this merely recites a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). The receiving and providing limitations themselves are considered insignificant extra solution activity and as such not considered enough to render the claims into a practical application, See MPEP 2106.05(g). As such when considered individually or in combination the elements fail to render the claims into a practical application.
The claims have been amended to include correlating…the images with the identified one or more visible defects to the images with potential one more non-visible defects to identify the one or more non-visibly defects but does not establish how this is achieved. As such the limitation amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). Additionally the applicant has amended the claims to recite “determining, by the computing apparatus, when the identified one or more non-visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more non-visible defects determined as one or more existing defects” which again merely recites a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). As such when considered individually or in combination the elements fail to render the claims into a practical application.
Further the limitations themselves are considered to be merely applying the abstract idea of estimating repair costs on a computer, as the claims merely recite an outcome and fail to recite any specific details as to how the solution was accomplished, as established in MPEP 2106.05(f). That is the claims recite various types of data which are considered but no specific manner of combining that data to achieve the result. While the claims reference that this is a form of predication the limitations fail to recite or establish any specific manner of prediction has such this is not considered an improvement.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the determination is generic and as such cannot be considered to be a practical application. The other steps of the independent claims amount to merely receiving data, and using that received data in any way to identify defects, determine defects and determine repair parts and labor for correcting the defect, which again does not amount to be a practical application. 
As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a processor, a memory, programmed instructions, non-transitory computer readable medium and a computing apparatus. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions of receiving, making identifications and determination in any possible way and providing data) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to receive, identify, determine and provide data amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. The claim is not patent eligible.
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea.
	Dependent claims 2, 8 and 14 recite “identifying, by the computing apparatus, vendor data for one or more vendors for determine one or more repair parts data based on one or more vendor rules” which based on the applicant’s originally filed specification paragraph [0033] this is a comparison of the vendor location to a set limit to determine if the vendor is within the desired proximity. This amounts to an abstract idea as it is merely comparing the collected data to a set limit which is a form of mathematical concepts, See MPEP 2106.04(a)(2). As such these limitations do not render the claims into a practical application.
Claims 4, 10 and 16 recite “determining, by the computing apparatus, an optimal path to obtain the determined one or more repairs parts from the identified one or more vendor data” which based on the applicant’s originally filed specification paragraph [0034] the optimal is merely the shortest path, as such this is not a form of optimization with a specific process for optimizing the path, but rather that it merely selects the shortest distance. Again this is a generic process rather than a specific manner of performing the function and as such amounts to merely applying the abstract idea to a computer, See MPEP 2106.05(f) and therefore fails to render the claims into a practical application.
Claims 5, 11, and 17 recite “generating, by the computing apparatus, specific instruction data to fix the identified one or more defects using the determined one or more repair parts, wherein the generated specific instruction data is a subset of product manual data”, which based on the applicant’s originally filed specification paragraph [0035] this is merely obtaining data from a product manual, which is merely data gathering and displaying data, which are insignificant extra solution activities, See MPEP 2106.05(g). As such this fails to render the claims into a practical application.
Claims 6 and 12, recite “wherein the graphical user interface comprises the identified one or more damages, determined one or more repair parts data and the labor data” which amounts to merely displaying data, which is considered to be insignificant extra solution activity, See MPEP 2106.05(g). As such this fails to render the claims into a practical application.
Thus when considered individually or as a combination these elements do not amount to a practical application.
As such claims 1, 2, 4-8, 10-14 and 16-17 recite an abstract idea and without any specifics to how the functions are performed the claims are not found to render the abstract idea into a practical application. Therefore the claims have been rejected under 35 U.S.C. 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Adegan (US 10,360,601 B1) hereafter Adegan.
As per claim 1, Taliwal discloses a method comprising:
	receiving, by a computing apparatus, vehicle damage data comprising images, videos, and vehicle diagnostic data (Page 2, paragraph [0029]; discloses that the system uses images such as still images as well as video and other vehicle data from on-board sensors to provide an appraisal of the damage and estimate of the repair costs. Page 2, paragraph [0033]; discloses that a telematics system installed in the vehicle can provide the vehicle’s state at, prior to, and/or after the time of accident, this is vehicle diagnostic data. Page 3, paragraph [0038]; discloses that the vehicle state information or diagnostic information can be used to refine the results. Page 4, paragraphs [0053]-[0054]; discloses that the client device can capture the images and other information and send the information to the server. Page 5, paragraph [0061]; discloses that the process starts by the server receiving the images and additional data for processing);
	identifying, by the computing apparatus, one or more defects based on the received vehicle damage data by analyzing the received images and video, wherein the identified one or more defects include at least one or more defects is not visible in the received plurality of images and videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible);
	correlating, by the computing apparatus, the images with the identified one or more visible defects to the images with potential one more non-visible defects to identify the one or more non-visibly defects (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible);
	determining, by the computing apparatus, when the identified one or more defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more defects determined as one or more existing defects (Page 11, paragraph [0143]; discloses that the system can compare the damaged parts list to a list of previously damaged or existing defect parts to determine what is new. In doing so the system removes the previously damaged parts or existing damage to produce a final list of newly damaged parts);
	determining, by the computing apparatus, when the identified one or more non-visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more non-visible defects determined as one or more existing defects (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle); 
	determining, by the computing apparatus, one or more repair parts data and labor data for repairing the identified one or more visible and non-visible defects that are not determined as one or more existing defects, based on historical repair parts data and historical labor data (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle. Page 13, paragraph [0198]; discloses that the system can also take into consideration location of the vehicle as this may adjust the cost of repair as costs may vary by state or region); and 
	providing, by the computing apparatus, the determined one or more repair parts data and labor data (Page 2, paragraph [0029] and Page 11, paragraph [0143]; discloses that an appraisal is prepared and provided which outlines the repair parts data and labor data to repair the vehicle).
	While Taliwal discloses providing the appraisal it is not explicit that this is done through a graphical user interface.
	Adegan, which like Taliwal provides an estimate of automotive repair through predictive analytics, teaches it is known to provide a detail list of the repair data and the labor data through a graphical user interface (Figure 14, Figure 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software).
	Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. While Taliwal has a graphical user interface it is not explicit that it utilizes the graphical user interface to present the appraisal.
	Adegan, which like Taliwal talks about providing predictive vehicle appraisals, teaches it is known to present the labor and the parts data in a graphical user interface. Adegan establishes that the use of these interfaces is known to cut down the necessary learning to properly utilize the system. Adegan establishes that the use of these graphical user interfaces in the vehicle appraisal environment was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Adegan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal, with the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan, for the purposes of providing the client and easier interface to carry out the invention. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software.
As per claim 5, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches generating, by the computing apparatus, specific instruction data to fix the identified one or more visible or non-visible defects using the determined one or more repair parts, wherein the generated specific instruction data is a subset of product manual data (Figure 19, Col. 25, lines 7-38; teaches that the user is presented with a graphical user interface identifying the specific defect and repair parts necessary for the repair. They are presented with an integrated Manufacturer Recommended Repair Procedure or section of the repair manual for the specific repair directly from the manufacturer to ensure that the repairs are performed properly).
As per claim 6, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the graphical user interface comprises the identified one or more damages, determined one or more repair parts data and the labor data (Figure 14, Figures 22 and 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle).
As per claim 7, Taliwal discloses a non-transitory computer readable medium having stored thereon instructions for providing predictive estimates of repair lines, comprising executable code, which when executed by at least one processor (Page 3, paragraph [0036]; discloses that the purpose of the system is to predict damage to both the exterior and interior of the vehicle. Page 4, paragraph [0046]; discloses that the instructions are stored on a computer-readable storage medium and are executed by the processor), cause the processor to:
	receive vehicle damage data comprising images, video, and vehicle diagnostic data (Page 2, paragraph [0029]; discloses that the system uses images such as still images as well as video and other vehicle data from on-board sensors to provide an appraisal of the damage and estimate of the repair costs. Page 2, paragraph [0033]; discloses that a telematics system installed in the vehicle can provide the vehicle’s state at, prior to, and/or after the time of accident, this is vehicle diagnostic data. Page 3, paragraph [0038]; discloses that the vehicle state information or diagnostic information can be used to refine the results. Page 4, paragraphs [0053]-[0054]; discloses that the client device can capture the images and other information and send the information to the server. Page 5, paragraph [0061]; discloses that the process starts by the server receiving the images and additional data for processing);
	identify one or more defects based on the received vehicle damage data by analyzing the received images and videos, wherein the identified one or more defects include at least one or more defects is not visible in the received plurality of images and videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts);
	correlate the images with the identified one or more visible defects to the images with potential one more non-visible defects to identify the one or more non-visibly defects (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible);
	determine when the identified one or more defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more defects determined as one or more existing defects (Page 11, paragraph [0143]; discloses that the system can compare the damaged parts list to a list of previously damaged or existing defect parts to determine what is new. In doing so the system removes the previously damaged parts or existing damage to produce a final list of newly damaged parts);
	determine when the identified one or more non-visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more non-visible defects determined as one or more existing defects (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle);
	determine one or more repair parts and labor data for repairing the identified one or more visible and non-visible defects that are not determined as one or more existing defects, based on historical repair parts data and historical labor data (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle. Page 13, paragraph [0198]; discloses that the system can also take into consideration location of the vehicle as this may adjust the cost of repair as costs may vary by state or region); and
	provide the determined one or more repair parts data and the labor data (Page 2, paragraph [0029] and Page 11, paragraph [0143]; discloses that an appraisal is prepared and provided which outlines the repair parts data and labor data to repair the vehicle).
While Taliwal discloses providing the appraisal it is not explicit that this is done through a graphical user interface.
	Adegan, which like Taliwal provides an estimate of automotive repair through predictive analytics, teaches it is known to provide a detail list of the repair data and the labor data through a graphical user interface (Figure 14, Figure 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software).
	Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. While Taliwal has a graphical user interface it is not explicit that it utilizes the graphical user interface to present the appraisal.
	Adegan, which like Taliwal talks about providing predictive vehicle appraisals, teaches it is known to present the labor and the parts data in a graphical user interface. Adegan establishes that the use of these interfaces is known to cut down the necessary learning to properly utilize the system. Adegan establishes that the use of these graphical user interfaces in the vehicle appraisal environment was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Adegan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal, with the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan, for the purposes of providing the client and easier interface to carry out the invention. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software.
As per claim 11, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the executable code, when executed by the processor, further causes the processor to generate specific instruction data to fix the identified one or more damages using the determined one or more repair parts, wherein the generated specific instruction data is a subset of product manual data (Figure 19, Col. 25, lines 7-38; teaches that the user is presented with a graphical user interface identifying the specific defect and repair parts necessary for the repair. They are presented with an integrated Manufacturer Recommended Repair Procedure or section of the repair manual for the specific repair directly from the manufacturer to ensure that the repairs are performed properly).
As per claim 12, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the graphical user interface is generated based on the identified one or more damages, determined one or more repair parts data and the labor data (Figure 14, Figures 22 and 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle).
As per claim 13, Taliwal further discloses a computing apparatus comprising:
	a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory (Page 3, paragraph [0045] and Page 4, paragraph [0046]; discloses the system contains a processor and memory that the instructions are stored on a computer-readable storage medium and are executed by the processor) to:
		receive vehicle damage data comprising images, videos, and vehicle diagnostic data (Page 2, paragraph [0029]; discloses that the system uses images such as still images as well as video and other vehicle data from on-board sensors to provide an appraisal of the damage and estimate of the repair costs. Page 2, paragraph [0033]; discloses that a telematics system installed in the vehicle can provide the vehicle’s state at, prior to, and/or after the time of accident, this is vehicle diagnostic data. Page 3, paragraph [0038]; discloses that the vehicle state information or diagnostic information can be used to refine the results. Page 4, paragraphs [0053]-[0054]; discloses that the client device can capture the images and other information and send the information to the server. Page 5, paragraph [0061]; discloses that the process starts by the server receiving the images and additional data for processing);
		identify one or more defects based on the received vehicle damage data by analyzing the received images and videos, wherein the identified one or more defects include at least one or more defects is not visible in the received plurality of images and videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts);
		correlate the images with the identified one or more visible defects to the images with potential one more non-visible defects to identify the one or more non-visibly defects (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible);
		determine when the identified one or more defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more defects determined as one or more existing defects (Page 11, paragraph [0143]; discloses that the system can compare the damaged parts list to a list of previously damaged or existing defect parts to determine what is new. In doing so the system removes the previously damaged parts or existing damage to produce a final list of newly damaged parts);
		determine when the identified one or more non-visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more non-visible defects determined as one or more existing defects (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle);
		determine one or more repair parts data and labor data for repairing the identified one or more visible and non-visible defects that are not determined as one or more existing defects, based on historical repair parts data and historical labor data (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle. Page 13, paragraph [0198]; discloses that the system can also take into consideration location of the vehicle as this may adjust the cost of repair as costs may vary by state or region); and 
		provide the determined one or more repair parts data and the labor data (Page 2, paragraph [0029] and Page 11, paragraph [0143]; discloses that an appraisal is prepared and provided which outlines the repair parts data and labor data to repair the vehicle).
	While Taliwal discloses providing the appraisal it is not explicit that this is done through a graphical user interface.
	Adegan, which like Taliwal provides an estimate of automotive repair through predictive analytics, teaches it is known to provide a detail list of the repair data and the labor data through a graphical user interface (Figure 14, Figure 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software).
	Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. While Taliwal has a graphical user interface it is not explicit that it utilizes the graphical user interface to present the appraisal.
	Adegan, which like Taliwal talks about providing predictive vehicle appraisals, teaches it is known to present the labor and the parts data in a graphical user interface. Adegan establishes that the use of these interfaces is known to cut down the necessary learning to properly utilize the system. Adegan establishes that the use of these graphical user interfaces in the vehicle appraisal environment was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Adegan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal, with the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan, for the purposes of providing the client and easier interface to carry out the invention. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software.
As per claim 17, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the processor is further configured to be capable of executing the stored programmed instructions to generate specific instruction data to fix the identified one or more damages using the determined one or more repair parts, wherein the generated specific instruction data is a subset of product manual data (Figure 19, Col. 25, lines 7-38; teaches that the user is presented with a graphical user interface identifying the specific defect and repair parts necessary for the repair. They are presented with an integrated Manufacturer Recommended Repair Procedure or section of the repair manual for the specific repair directly from the manufacturer to ensure that the repairs are performed properly).

Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Adegan (US 10,360,601 B1) hereafter Adegan, further in view of Sells et al. (US 2016/0307247 A1) hereafter Sells.
As per claim 2, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to explicitly disclose identifying, by the computing apparatus, vendor data for one or more vendors for determined one or more repair parts data based on one or more vendor rules.
Sells, which like the combination talks about generating repair quotes, teaches it is known to identify, by the computing apparatus, vendor data for one or more vendors for determined one or more repair parts data based on one or more vendor rules (Page 4, paragraph [0063]; teaches that as part of finding a vendor to make the repairs for the determined repair parts it is known to have a set of vendor rules such as the maximum range or distance the user is willing to go for the service provider and only providing quotes for the service providers which comply with these rules. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0033] which establishes that the vendor rules establish a proximity setting that the vendor has to be within a set distance or range to the vehicle. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system sets up vendor rules or policies which limit the distance to which vendors are chosen.
Sells, which like the combination talks about performing vehicle repairs, teaches it is known to set up rules for selecting the vendor. These rules can be based on the distance the vendor is to the vehicle and ensure that only quotes are received from vendors which are within the desired distance.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sells, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells, for the purposes of ensuring the vendor complies with the rules setup by the user. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired.
As per claim 8, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the executable code, when executed by the processor, further causes the processor to identify one or more vendor data for the determined one or more repair parts data based on one or more vendor rules.
Sells, which like the combination talks about generating repair quotes, teaches it is known for the executable code, when executed by the processor, further causes the processor to identify one or more vendor data for the determined one or more repair parts data based on one or more vendor rules (Page 4, paragraph [0063]; teaches that as part of finding a vendor to make the repairs for the determined repair parts it is known to have a set of vendor rules such as the maximum range or distance the user is willing to go for the service provider and only providing quotes for the service providers which comply with these rules. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0033] which establishes that the vendor rules establish a proximity setting that the vendor has to be within a set distance or range to the vehicle. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system sets up vendor rules or policies which limit the distance to which vendors are chosen.
Sells, which like the combination talks about performing vehicle repairs, teaches it is known to set up rules for selecting the vendor. These rules can be based on the distance the vendor is to the vehicle and ensure that only quotes are received from vendors which are within the desired distance.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sells, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells, for the purposes of ensuring the vendor complies with the rules setup by the user. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired.
As per claim 14, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the processor is further configured to be capable of executing the stored programmed instructions to identify one or more vendor data for the determined one or more repair parts data based on one or more vendor rules.
Sells, which like the combination talks about generating repair quotes, teaches it is known for the processor is further configured to be capable of executing the stored programmed instructions to identify one or more vendor data for the determined one or more repair parts data based on one or more vendor rules (Page 4, paragraph [0063]; teaches that as part of finding a vendor to make the repairs for the determined repair parts it is known to have a set of vendor rules such as the maximum range or distance the user is willing to go for the service provider and only providing quotes for the service providers which comply with these rules. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0033] which establishes that the vendor rules establish a proximity setting that the vendor has to be within a set distance or range to the vehicle. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system sets up vendor rules or policies which limit the distance to which vendors are chosen.
Sells, which like the combination talks about performing vehicle repairs, teaches it is known to set up rules for selecting the vendor. These rules can be based on the distance the vendor is to the vehicle and ensure that only quotes are received from vendors which are within the desired distance.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sells, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells, for the purposes of ensuring the vendor complies with the rules setup by the user. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired.

Claim(s) 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Adegan (US 10,360,601 B1) hereafter Adegan, further in view of Leise (US 9,799,010 B1) hereafter Leise.
As per claim 4, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to further disclose determining, by the computing apparatus, an optimal path to obtain the determined one or more repair parts from the identified one or more vendor data.
Leise, which like combination talks about repairing vehicles, teaches it is known to determine, by the computing apparatus, an optimal path to obtain the determined one or more repair parts from the identified one or more vendor data (Col. 16, line 43 through Col. 17, line 9; teaches that it is known to determine the optimal path or shortest route to obtain the one or more repair parts from the vendors. Leise establishes that this is done as it can save time, money and energy resources. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0034] which establishes that the optimal path is the shortest path. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system optimizes the route to gather the parts necessary for repairs.
Leise, which like the combination talks about performing vehicle repairs, teaches it is known to optimize or select the shortest route to gather parts. Leise establishes that this can save time, money and resources and was known at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to select the shortest route to gather parts as taught by Leise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Leise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to select the shortest route to gather parts as taught by Leise, for the purposes of saving time, money and resources. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources.
As per claim 10, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to further disclose wherein the executable code, when executed by the processor, further causes the processor to determine an optimal path to obtain the determined one or more repair parts from the identified one or more vendor data.
Leise, which like combination talks about repairing vehicles, teaches it is known for the executable code, when executed by the processor, further causes the processor to determine an optimal path to obtain the determined one or more repair parts from the identified one or more vendor data (Col. 16, line 43 through Col. 17, line 9; teaches that it is known to determine the optimal path or shortest route to obtain the one or more repair parts from the vendors. Leise establishes that this is done as it can save time, money and energy resources. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0034] which establishes that the optimal path is the shortest path. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system optimizes the route to gather the parts necessary for repairs.
Leise, which like the combination talks about performing vehicle repairs, teaches it is known to optimize or select the shortest route to gather parts. Leise establishes that this can save time, money and resources and was known at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to select the shortest route to gather parts as taught by Leise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Leise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to select the shortest route to gather parts as taught by Leise, for the purposes of saving time, money and resources. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources.
As per claim 16, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to further disclose wherein the processor is further configured to be capable of executing the stored programmed instructions to determine an optimal path to obtain the determined one or more repair parts from the identified one or more vendor data.
Leise, which like combination talks about repairing vehicles, teaches it is known for the processor is further configured to be capable of executing the stored programmed instructions to determine an optimal path to obtain the determined one or more repair parts from the identified one or more vendor data (Col. 16, line 43 through Col. 17, line 9; teaches that it is known to determine the optimal path or shortest route to obtain the one or more repair parts from the vendors. Leise establishes that this is done as it can save time, money and energy resources. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0034] which establishes that the optimal path is the shortest path. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system optimizes the route to gather the parts necessary for repairs.
Leise, which like the combination talks about performing vehicle repairs, teaches it is known to optimize or select the shortest route to gather parts. Leise establishes that this can save time, money and resources and was known at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to select the shortest route to gather parts as taught by Leise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Leise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to select the shortest route to gather parts as taught by Leise, for the purposes of saving time, money and resources. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources.
Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 8-14, regarding the 101 rejections specifically that, “The Office Action alleges asserts that the claims are directed to a method of organizing human activity. Office Action at p. 2. Specifically, the Office Action concludes that because the limitations that describe "receiving vehicle damage data comprising images, videos and vehicle diagnostic data and using that data to identify one or more defects. Those defects are used to determine which parts and labor is necessary for performing the repairs" they describe certain methods of organizing human activity. Id. at pgs. 3-4.”
“The claims do not recite certain methods of organizing human activity.”
“Indeed, it is easily seen that claims 1, 7, and 13 do not simply recite business steps for preparing estimates for repairing estimates for repairing vehicles previously performed by humans. Rather, these claims, as amended, recite specific technical steps of, inter alia, correlating the images with the identified one or more visible defects to the images with potential one more non-visible defects to identify the one or more non-visibly defects. Indeed, by definition, the non-visible defects is not something a human can perform. Moreover, the claims recite determining, when the identified one or more visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising. This is done to remove the identified one or more visible defects determined as one or more existing defects. The same steps are performed with the non-visible defects.”
“Accordingly, Applicant respectfully submits that the claims are allowable under Step 2A Prong One and requests that the rejection under 35 U.S.C. § 101 be withdrawn.”
“Even assuming for the sake of argument that the claims recite the alleged abstract idea, the alleged abstract idea is integrated into a practical application. For example, the claims clearly integrate that idea into the practical application of predictive estimation of repair lines based on historical data. Applicant's Specification at ,¶ [0017]. The claims now recite a detailed and specific technical solution to this technical problem that clearly constitutes a practical application of any allegedly abstract idea. Accordingly, Applicant respectfully submits that the claims are allowable under Step 2A Prong Two and requests that the rejection under 35 U.S.C. § 101 be withdrawn.”
	“For at least the foregoing reasons, Applicant respectfully submits that the claims recite patentable subject matter and requests the withdrawal of the rejection under 35 U.S.C. § 101.”
	“Accordingly, Applicant respectfully requests withdrawal of the § 101 rejection and respectfully asserts that all pending claims are patent-eligible.”
	The Examiner respectfully disagrees.
While the applicant alleges that the claims do not recite a method of organizing human activity, the Examiner has previously stated in the prior Office Action the limitations require receiving vehicle damage data comprising images, videos and vehicle diagnostic data and using that data to identify one or more defects. Those defects are used to determine which parts and labor is necessary for performing the repairs. While this doesn’t describe multiple users or interactions between the users, the process itself amounts to interactions between a user and the machine, as described above the activity itself of determining an appraisal which falls within methods of organizing human activity.
	While the applicant alleges that the limitations are directed toward solely technical steps and a person cannot correlate images of visible defects to potential non-visible defects, however this can be done by a person as a person can use the history information and determine likely parts which have been damaged based on the location of the visible damage this is consistent with the applied references. Further correlating…the images with the identified one or more visible defects to the images with potential one more non-visible defects to identify the one or more non-visibly defects but does not establish how this is achieved. As such the limitation amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). Additionally the applicant has amended the claims to recite “determining, by the computing apparatus, when the identified one or more non-visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more non-visible defects determined as one or more existing defects” which again merely recites a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). As such when considered individually or in combination the elements fail to render the claims into a practical application. While the applicant has alleged that these are purely technical there is no specifics of how the functions are achieved and as such the limitations amount to merely applying the abstract idea to a computer, which fails to render the claims into a practical application.
	While the applicant alleges that the limitations have been amended to render the claims into a practical application, as stated above and in the 101 rejection the claims do not recite any specifics as to how the functions are performed and the results achieved. As such these limitations amount to merely applying the abstract idea to a computer, which does not render the claims into a practical application. Lacking any additional arguments the Examiner has not been persuaded and the rejections have therefore been maintained.
In response to the applicant’s arguments on pages 14-16 regarding the art rejections specifically that, “As amended, the method recites, among other steps, correlating the images with the identified one or more visible defects to the images with potential one more non-visible defects to identify the one or more non-visibly defects, determining, when the identified one or more visible defects include one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more visible defects determined as one or more existing defects, similarly determining when the identified one or more non-visible defects include one or more existing defects, and finally determining one or more repair parts data and labor data for repairing the identified one or more visible and non-visible defects that are not determined as one or more existing defects, based on historical repair parts data and historical labor data.”
	“Accordingly, the claims require not only identifying defects in the plurality of images and videos but also identifies the non-visible defects. Taliwal descries using the appraisals of damaged parts as basis for establishing a correlation between damage visible in the images and the entire list of damaged parts, both internal and external. Taliwal at ,I [0121 ]. However, internal and external damage determined this way only identifies an internal component of a damaged external component rather than any nonvisible damage, as presently recited.”
	“Accordingly, Taliwal fails to teach or suggest determining the pre-loss property conditioning of the total-loss property, as recited in the amended claims. Adegan, Sells and/or Leise fail to cure the noted deficiencies of Taliwal.”
	“For at least the reasons presented above, Applicant respectfully submits independent claims 1, 7, and 13 are not anticipated or rendered obvious by Taliwal, Adegan, Sells and/or Leise. In addition, claims 2, 4-6, 8, 10-12, 14, and 16-18 are also not anticipated or rendered obvious at least due to their dependency from independent claims 1, 7, or 13, in addition to the features they individually recite.”
	“Accordingly, Applicant respectfully requests that the Examiner reconsider and
withdraw the rejection of claims 1, 2, 4-8, 10-14, and 16-18 under 35 U.S.C. § 103.”
	The Examiner respectfully disagrees.
	While the applicant has argued that the limitation allows for “any nonvisible damage” this is not required by the claims as amended. Rather the claims recite “correlating, by the computing apparatus, the images with the identified one or more visible defects to the images with potential one more non-visible defects to identify the one or more non-visibly defects”, which requires correlating in any way images of identified visible defects to the images with potential one more non-visible defects to identify the one or more non-visible defects, which doesn’t establish it can find any possible nonvisible damage but rather that it merely has to correlate in anyway images of visible defects to historical images to find potential non-visible defects. This is explicitly shown in Taliwal Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts. Page 9, paragraph [0120]; discloses that the internal damage is non-visible damage as “there is no direct evidence of damage of internal parts from images of the damaged vehicle, embodiments of the disclosure infer damage to internal parts from damage to the external parts”. In this case from the images the internal damage cannot be determined and as such it is not visible.
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “any non-visible damage”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further Taliwal establishes that any previously existing damage is removed from the estimate to get a more accurate repair cost, Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle. 
Further the applicant merely recites the claim language allegedly missing from the prior art without specifically providing any persuasive rationale or evidence in support thereof. Such a statement is not considered to be an argument. 37 C.F.R. § 41.37(c)(1)(vii) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”). As such, Examiner respectfully submits that applicant’s statement is not persuasive.
Lacking any additional arguments the Examiner has not been persuaded. The Examiner asserts that when combined the combination reads over the claims as currently written and as such the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Taliwal in view of Adegan, and, where appropriate, in further view of Sells and Leise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dohner et al. (US 10,510,142 B1) discusses inferring damage to non-visible parts based on damage that is visible.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	6/4/2022